DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 4/5/2021 is acknowledged. Claims 11-14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Thus, claims 1-10 and 15-18 are currently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 8,562,348 B2 to Collins et al. (Collins).
Collins teaches an implant for placement in the bone (col. 2, line 20). 
[AltContent: rect]
    PNG
    media_image1.png
    230
    160
    media_image1.png
    Greyscale

Collins meets the limitations of an orthopaedic prosthetic component (60), comprising: a base (62), a fixation peg (66) extending away from the base to a distal tip (64), the fixation peg including a porous three-dimensional structure configured to permit bone in-growth (col. 1, lines 45-47), the porous three-dimensional structure having an outer surface boundary (104), wherein the fixation peg includes a plurality of plates (70, 72, 74) attached to the porous three-dimensional structure at the outer surface boundary (fig. 4), each plate including a body having an outer wall that faces away from the porous three-dimensional structure and is devoid of any openings (figs. 4 and 5) [claim 1]. The examiner takes the position that the plates include a tapered body [claim 1] that extends longitudinally along the porous three-dimensional structure [claim 2] as claimed, since the plates match the tapered shape of the implant (col. 6, lines 20-28). 
It can also be seen in fig. 4 that the plurality of plates are arranged circumferentially on the porous three-dimensional structure [claim 5], wherein the adjacent plates of the plurality of plates are spaced apart circumferentially from each other on the porous three-dimensional structure [claim 6]. Further, the plurality of plates are positioned between the distal tip of the fixation peg and the base (fig. 4) [claim 7].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of US Patent No. 4,938,769 to Shaw (Shaw).
Collins teaches the invention substantially as claimed according to claim 1. Collins also teaches that the implant (60) can be applied to implants used on other areas of a human or animal body (col. 11, lines 50-55). However, Collins does not appear to teach that the base includes a tibial platform configured to receive a tibial insert or an elongated stem that extends from the tibial platform to a distal tip, the elongated stem being configured to be implanted in a surgically-prepared proximal end of a patient’s tibia.
Shaw teaches a tibial prosthesis that includes a tray (12) configured to receive a tibial insert (11), as well as an in-bone anchorage assembly that affords hybrid fixation of the prosthesis in that bone cement for immediate fixation and adaptation for longer term bone ingrowth are featured (abstract and fig. 1) [claim 8]. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    543
    273
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    215
    231
    media_image3.png
    Greyscale

The anchorage assembly of Shaw is shown to include a central stem (elongated stem extending from the platform to a distal tip configured to be implanted in a surgically-prepared proximal end of a patient’s tibia; 20 shown in fig. 3) [claim 9] and fixation pegs (30, 40), both having a porous structure for the purpose of enhancing fixation (abstract, col. 5, lines 19-25, and fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Collins, which can be applied to implants in other areas such as tibial implant, to include a tibial platform configured to receive a tibial insert, in order to allow removable attachment of the tibial tray to the tibial insert, as well as an elongated porous stem, in order to allow bone ingrowth post total knee arthroplasty procedure resulting in an enhanced fixation of the tibial implant to surrounding bone, as taught by abstract of Shaw. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shaw, and further in view of US Patent No. 5,609,641 to Johnson et al. (Johnson).

Johnson teaches a tibial prosthesis that includes a tray that provides a bone attachment surface (17) from which a post (18) and spikes (16) extend, for fixation into the bone (abstract, col. 4, lines 5-11, and fig. 1).

    PNG
    media_image4.png
    363
    325
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the invention of Collins in view of Shaw to substitute the bone cement attachment structure for a porous structure attached to a distal surface of the tibial platform, in order to enhance fixation as taught by Johnson, for allowing the .
Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,609,641 to Johnson (Johnson) in view of US Patent No. 8,562,348 B2 to Collins et al. (Collins).
Johnson teaches a tibial prosthesis including a tray and post (abstract). Johnson meets the limitations of an orthopaedic prosthetic component, comprising: a tibial platform (11) configured to receive a tibial insert at its proximal surface (12), Office Action Dated: January 29, 2021a porous three-dimensional structure (17) coupled to the tibial platform, the porous three-dimensional structure being configured to permit bone in-growth (col. 4, lines 8-9), and an elongated stem (18) extending away from the tibial platform to a distal tip (fig. 1), wherein the porous three-dimensional structure includes a layer coupled to the tibial platform (17) and a plurality of fixation pegs (16) extending from the layer, as claimed [claim 15]. 
However, Johnson does not teach that each fixation peg includes a portion of the porous three-dimensional structure that has an outer surface boundary, and wherein a plurality of plates are attached at the outer surface boundary of each fixation peg, each plate including a tapered body having an outer wall that is devoid of any openings. 
Collins teaches an implant for placement in the bone (col. 2, line 20). The implant of Collins includes a portion of a porous three-dimensional structure (66) that has an outer surface boundary (104), for the purpose of improving osseointegration onto the implant (col. 2, lines 25-26) and wherein a plurality of plates (70, 72, 74) are attached at the outer surface boundary of each fixation peg, each plate including a tapered body 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation pegs (16) of Johnson to include a portion of the porous three-dimensional structure that has an outer surface boundary, in order to improve osseointegration onto the implant, and wherein a plurality of plates are attached at the outer surface boundary of each fixation peg, each plate including a tapered body having an outer wall that is devoid of any openings, in order to restrict rotational and lateral movement of the porous structure, as taught by Collins.
Regarding at least claims 16 and 18
Collins also clearly shows that the tapered body of each plate extends longitudinally along the porous three-dimensional structure (fig. 4) [claim 16], wherein adjacent plates of the plurality of plates are spaced apart circumferentially from each other on each peg (fig. 4) [claim 18], for the purpose of restricting lateral movement (col. 6, lines 3-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fixation pegs of Johnson in view of Collins to include that each plate extends longitudinally along the porous three-dimensional structure and that adjacent plates of the plurality of plates are spaced apart circumferentially from each other on each peg, in order to perform the function of restricting lateral movement, as taught by Collins.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest the elements recited in claim 1 in combination with a tapered body of each plate having a greater second width than a first proximal width, located between the proximal end and the distal end of each plate, or that the outer wall of each plate includes a concave surface that defines a tapered channel. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or fairly suggest the elements recited in claims 15 and 16 in combination with an outer wall of each plate that includes a concave surface defining a tapered channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/
Examiner, Art Unit 3774                                                                                                                                                                                             

/YASHITA SHARMA/Primary Examiner, Art Unit 3774